Unified Judicial System

    

State of South DakotaPlaintiff and Appelleev.Nelda EkernDefendant and Appellant[2001 SD 21]
South Dakota Supreme CourtAppeal from the Circuit Court of The Seventh Judicial CircuitPennington County, South DakotaHon. Janine M. Kern, Judge
Mark Barnett, Attorney General Jason A. Glodt, Assistant Attorney General Pierre, South Dakota
Attorneys for plaintiff and appellee
 
Kelly D. Frazier Pennington County Public Defender's Office Rapid City, South Dakota
Attorneys for defendant and appellant
 
Considered on Briefs February 13, 2001
Opinion Filed 2/26/2001
#21601 
PER CURIAM 
[Â¶1.] Within six weeks of committing the DUI in Appeal #21600, Ekern committed another.  Pursuant to a plea agreement, she pled guilty to third offense felony DUI.  The trial court sentenced her to two years in the penitentiary and ordered that this sentence be served consecutively to that in Appeal #21600.  Yet again an attorney with the Pennington County Public Defender has appealed arguing that this sentence is grossly disproportionate.  Nonsense.  
[Â¶2.] For the reasons set forth in Appeal #21600, the judgment is affirmed.
[Â¶3.] MILLER, Chief Justice, SABERS, AMUNDSON, KONENKAMP, and GILBERTSON, Justices, participating.